                                              Case 3:20-cv-05609-SI Document 30 Filed 11/23/20 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         JOSHUA PERRY,
                                   4                                                    Case No. 20-cv-05609-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                     PRETRIAL SCHEDULING ORDER
                                   6                                                    (CIVIL)
                                         FLOSS BAR, INC., et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   DEADLINE FOR AMENDMENT OF THE PLEADINGS: 2/1/2021.

                                  12   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
Northern District of California
 United States District Court




                                  13   NON-EXPERT DISCOVERY CUTOFF is: 5/7/2021.
                                  14
                                       DESIGNATION OF EXPERTS: 7/1/2021; REBUTTAL: 7/16/2021;
                                  15        Parties SHALL conform to Rule 26(a)(2).

                                  16   EXPERT DISCOVERY CUTOFF is: 7/30/2021.

                                  17   DISPOSITIVE MOTIONS SHALL be filed by; 5/14/2021;
                                            Opp. Due: 5/28/2021; Reply Due: 6/4/2021;
                                  18
                                            and set for hearing no later than 6/18/2021 at 10:00 AM.
                                  19
                                       PRETRIAL PAPERWORK is due: 8/10/2021.
                                  20
                                       PRETRIAL CONFERENCE DATE: 8/24/2021 at 3:30 PM.
                                  21
                                       Jury TRIAL DATE: 9/7/2021 at 8:30 AM.
                                  22
                                              Courtroom 1, 17th floor.
                                  23
                                       TRIAL LENGTH is TBD.
                                  24
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                  25

                                  26
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                  27   of the case, including settlement. Parties SHALL conform to the attached instructions.

                                  28
                                                 Case 3:20-cv-05609-SI Document 30 Filed 11/23/20 Page 2 of 2




                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   1   action.
                                   2          IT IS SO ORDERED.
                                   3

                                   4   Dated: November 20, 2020
                                   5                                                    ____________________________________
                                   6                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
